Exhibit 10.18

SPLIT OWNER SPLIT DOLLAR LIFE INSURANCE

AGREEMENT AND ASSIGNMENT

This Agreement and Assignment is entered into as of the 15th day of December,
1994, by and between Espey, Huston & Associates, Inc., a Texas corporation
(hereinafter referred to as “Espey Huston” or “Assignee-Owner”) and Wayne J.
Overman, an employee of Espey Huston and the owner of Lincoln National Life
Insurance Company Policy Number 23-7925341 and any supplementary contracts
issued in connection therewith (hereinafter referred to as “Employee-Owner”) .
In this Agreement and Assignment, Lincoln National Life Insurance Company Policy
Number 23-7925341 and any supplementary contracts issued in connection therewith
will be referred to as the “Policy.”

WHEREAS, Employee-Owner is a valued employee of Assignee-Owner;

WHEREAS, Assignee-Owner desires to assist Employee-Owner with his personal life
insurance program by paying all or a portion of the monthly premiums due on the
Policy;

WHEREAS, upon Assignee-Owner making such premium payments on the Policy,
Assignee-Owner will have certain specific and limited Policy ownership rights
and interests in the Policy to the extent of such payments, as provided herein;
and

WHEREAS, this Agreement and Assignment is intended to qualify as a life
insurance employee benefit as described in Revenue Ruling 64-328;



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned Employee-Owner and
Assignee-Owner hereby agree as follows and the undersigned Employee-Owner, in
consideration of the Policy premiums paid by Assignee-Owner under paragraphs 1
and 3 as of the effective date of this Agreement and Assignment and upon each
subsequent monthly Policy premium due date, hereby assigns, transfers, and sets
over certain specific and limited Policy ownership rights and interests in the
Policy, as provided herein (such rights and interests being the “Limited Policy
Ownership Rights” as set forth in paragraph 4 and the “Policy Interest” as set
forth in paragraph 5) to Assignee-Owner, its successors and assigns, subject to
the following terms and conditions.

1. Payment of Policy Premiums by Assignee-Owner. Assignee-Owner agrees to pay
all or a portion of the monthly premium due under the Policy for its own benefit
prior to the date on which Assignee-Owner releases and reassigns its Limited
Policy Ownership Rights and Policy Interest to Employee-Owner under the
provisions of paragraph 9 (if such a release and reassignment occurs) and for
the benefit of Employee-Owner after any such release and reassignment occurs.
The portion of the monthly Policy premium to be paid by Assignee-Owner will be
determined each month in the sole and absolute discretion of Assignee-Owner.
Assignee-Owner will notify Employee-Owner of the dollar amount of the monthly
Policy premium that it will pay at least 20 days prior to the date on which such
premium is due.

 

2



--------------------------------------------------------------------------------

2. Payments by Employee-Owner. Employee-Owner may, at his option, pay any
portion of the monthly Policy premium that is not paid by Assignee-Owner and
may, at his option, pay additional amounts that are permitted to be paid under
the terms of the Policy. Employee-Owner will notify Assignee-Owner of the dollar
amount that he will pay under the terms of the Policy at least 10 days prior to
the date on which the monthly Policy premium is due.

3. Remission of Payments to Lincoln National Life Insurance Company (hereinafter
referred to as the “Insurance Company”) . Not later than five business days
prior to the monthly premium due date for the Policy, Assignee-Owner will remit
to the Insurance Company the portion of the premium that it is to pay under
paragraph 1 and any amount that Employee-Owner has elected to pay under
paragraph 2 and that Assignee-Owner has actually received from Employee-Owner
not later than the fifth business day preceding the monthly premium due date for
the Policy.

4. Assignee-Owner’s Limited Policy Ownership Rights. Except in those
circumstances in which Assignee-Owner agrees or elects to release and reassign
its Limited Policy Ownership Rights and Policy Interest to Employee-Owner or his
personal beneficiary named under the Policy under the provisions of paragraph 9,
Assignee-Owner, alone, will, to the extent of its Policy Interest (as determined
in paragraph 5), receive from Employee-Owner an amount equal to such Policy
Interest upon the surrender or cancellation of the

 

3



--------------------------------------------------------------------------------

Policy by Employee-Owner, upon the termination of Employee-Owner’s employment
with Assignee-Owner, or upon the termination of this Agreement and Assignment by
mutual written consent of Employee-Owner and Assignee-Owner in accordance with
paragraph 8. Assignee-Owner’ s rights that are set forth in the preceding
sentence of this paragraph 4 are referred to in this Agreement and Assignment as
“Limited Policy Ownership Rights.” Assignee-Owner will not have the right to
borrow against the Policy’s loan value, or to withdraw (under the “Withdrawal”
or “Partial Surrender” provisions of the Policy) from the Policy’s cash values.
Unless and until Assignee-Owner releases and reassigns its Limited Policy
Ownership Rights and Policy Interest to Employee-Owner under either of the first
two sentences of paragraph 9, Employee-Owner will not have the right to borrow
against the Policy’s loan value, or to withdraw (under the “Withdrawal” or
“Partial Surrender” provisions of the Policy) from the Policy’s cash values.

5. Assignee-Owner’s Policy Interest. In the event Employee-Owner surrenders or
cancels the Policy, Employee-Owner’s employment with Assignee-Owner terminates,
or Employee-Owner and Assignee-Owner terminate this Agreement and Assignment by
mutual written consent in accordance with paragraph 8, Assignee-Owner’s Policy
Interest will be an amount equal to the lesser of “Assignee-Owner’s Cumulative
Premium Payments” or “Assignee-Owner’s Share of the Policy’s Cash Surrender
Value.” For this purpose, “Assignee-Owner’s Cumulative Premium Payments” shall
refer to the sum of all premium payments on the Policy made by

 

4



--------------------------------------------------------------------------------

Assignee-Owner under paragraphs 1 and 3. For this purpose and for purposes of
paragraph 9, “Assignee-Owner’s Share of the Policy’s Cash Surrender Value” shall
be determined by multiplying the Policy’s total cash surrender value by a
fraction, the numerator of which is the Assignee-Owner’ s Cumulative Premium
Payments and the denominator of which is the sum of the Assignee-Owner’s
Cumulative Premium Payments plus Employee-Owner’s total premium payments, if
any, and other contributions, if any, with respect to the Policy under
paragraphs 2 and 3. This Agreement will cover and this Assignment will include
any interest that Assignee-Owner may have in the Policy prior to the effective
date of this Agreement and Assignment or prior to the date that this Agreement
and Assignment is executed. Assignee-Owner’s Policy Interest that is set forth
in this paragraph 5 is referred to in this Agreement and Assignment as
Assignee-Owner’s “Policy Interest,” and the specific circumstances in which
Assignee-Owner will be entitled to the benefit of its Policy Interest are set
forth in paragraph 4.

6. Employee-Owner’s Retained Incidents of Ownership. Except as to the Limited
Policy Ownership Rights and the Policy Interest specifically granted to
Assignee-Owner herein, and except as otherwise provided herein, Employee-Owner
retains all incidents of ownership under the Policy (including the right to
designate beneficiaries).

 

5



--------------------------------------------------------------------------------

7. Employee-Owner’s Right to Transfer. Employee-Owner will have the right to
transfer all or any part of his interest in the Policy and this Agreement and
Assignment to any person, entity or trust by execution of a written Assignment
delivered to Assignee-Owner and to the Insurance Company. Assignee-Owner’s
rights and interests in the Policy shall not be affected by any such transfer.

8. Termination of Agreement and Assignment. This Agreement (other than the
portion of the Agreement that relates to Employee-Owner’s assignment of the
Limited Policy Ownership Rights and the Policy Interest to Assignee-Owner) will
terminate on the first to occur of the following: (a) the surrender or
cancellation of the Policy by Employee-Owner, who will have the sole and
exclusive right of surrender or cancellation without Assignee-Owner’s consent,
(b) the termination of Employee-Owner’s employment with Assignee-Owner, and
(c) the mutual written consent of both parties hereto. On any termination of
this Agreement, as provided in the preceding sentence, in a circumstance in
which Assignee-Owner is entitled to receive the benefit of its Policy Interest
under paragraph 4, Employee-Owner will, within the 30-day period following the
event giving rise to the termination, either: (a) surrender the Policy, in which
event Assignee-Owner will receive its Policy Interest (as determined under
paragraph 5), or (b) pay Assignee-Owner an amount equal to its Policy Interest
(as determined under paragraph 5), in which event Assignee-Owner will assign its
interest in this Agreement and Assignment, its Limited Policy Ownership Rights,
its Policy Interest and any other interest that it

 

6



--------------------------------------------------------------------------------

may have in the Policy to Employee-Owner. If Employee-Owner does not surrender
the Policy under (a) of the preceding sentence, or pay Assignee-Owner under
(b) of the preceding sentence within the 30-day period giving rise to the
termination of this Agreement, as provided in the first sentence of this
paragraph 8, Employee-Owner must surrender the Policy. On any termination of
this Agreement, as provided in the first sentence of this paragraph 8, in a
circumstance in which Assignee-Owner is not entitled to receive the benefit of
its Policy Interest under paragraph 4, Employee-Owner will be considered the
owner of the Policy and will not be required to take any action with respect to
the Policy.

9. Release of Assignee-Owner’s Limited Policy Ownership Rights and Policy
Interest. If Employee-Owner continues his employment with Assignee-Owner until
the later of December 15, 1999 or the date on which he attains age 55 or if
Employee-Owner dies prior to the occurrence of an event giving rise to the
termination of this Agreement under the provisions of paragraph 8 (hereinafter
referred to as a “Termination Event”) , upon the occurrence of a Termination
Event, or within the 30-day period following a Termination Event, Assignee-Owner
agrees to release and reassign its Limited Policy Ownership Rights and Policy
Interest to Employee-Owner or his personal beneficiary as named in the Policy.
In addition, at any time subsequent to December 15, 1999, Assignee-Owner may, in
its sole and absolute discretion, elect, in a written instrument delivered to
Employee-Owner, to release

 

7



--------------------------------------------------------------------------------

and reassign its Limited Policy Ownership Rights and Policy Interest to
Employee-Owner or his personal beneficiary as named in the Policy. Upon
Assignee-Owner’s release and reassignment of its Limited Policy Ownership Rights
and Policy Interest under either of the first two sentences of this paragraph 9,
neither Employee-Owner nor his beneficiary as named in the Policy will be
required to make a payment to Assignee-Owner. Upon Assignee-Owner’s release and
reassignment of its Limited Policy Ownership Rights and Policy Interest under
either of the first two sentences of this paragraph 9, Employee-Owner or such
personal beneficiary agrees to pay income tax on Assignee-Owner’s Share of the
Policy’s Cash Surrender Value (as determined under paragraph 5) by making an
Internal Revenue Code Section 83(b) election, as outlined in Regulation
Section 1.83-3(c), to be taxed or by taking any other action that may be
necessary to include Assignee-Owner’s Share of the Policy’s Cash Surrender Value
(as determined under paragraph 5) in the taxable income of Employee-Owner or
such personal beneficiary. Any other provision of this Agreement and Assignment
notwithstanding, if Assignee-Owner releases and reassigns its Limited Policy
Ownership Rights and Policy Interest to Employee-Owner under either of the first
two sentences of this paragraph 9, Assignee-Owner will have no interest in the
Policy with respect to any Policy premiums that Assignee-Owner may pay after the
date of such release and reassignment, and Employee-Owner agrees to pay income
tax on the premiums that are paid by Assignee-Owner after any such release and
reassignment.

 

8



--------------------------------------------------------------------------------

10. Special Employee Retirement Income Security Act of 1974 (“ERISA”)
Provisions. The following provisions are part of this Agreement and Assignment
and are intended to meet the requirements of ERISA:

(a) Named Fiduciary. The named fiduciary will be Espey, Huston & Associates,
Inc., a Texas corporation.

(b) Funding Policy. The funding policy under this Agreement and Assignment is
that payments on the Policy will be remitted to the Insurance Company in
accordance with the provisions hereof.

(c) Basis for Payment. The basis of payment of benefits under this Agreement and
Assignment is direct payment by the Insurance Company, with those benefits in
turn being based on the payment of premiums as provided in this Agreement and
Assignment.

(d) Claims Procedures. For claims procedure purposes, the “Claims Manager” will
be the Company’s Corporate Secretary, unless another individual, who may or may
not be the Company’s Corporate Secretary, is designated by the Company.

(1) If for any reason a claim for benefits under this Agreement and Assignment
is denied by Espey Huston, the Claims Manager will deliver to the claimant a
written explanation setting forth the specific reasons for the denial, pertinent
references to the section of this Agreement and Assignment on which the denial
is based, such other data as may be pertinent, and information

 

9



--------------------------------------------------------------------------------

on the procedures to be followed by the claimant in obtaining a review of his
claim, all written in a manner calculated to be understood by the claimant. For
this purpose, (A) the claimant’s claim will be deemed filed when presented in
writing to the Claims Manager, and (B) the Claims Manager’s explanation will be
in writing delivered to the claimant within 90 days of the date the claim is
filed.

(2) The claimant will have 60 days following his receipt of the denial of the
claim to file with the Claims Manager a written request for review of the
denial. For such review, the claimant or his representative may submit pertinent
documents and written issues and comments.

(3) The Claims Manager will decide the issue on review and furnish the claimant
with a copy of the decision within 60 days of receipt of the claimant’s request
for review of his claim. The decision on review will be in writing and will
include specific reasons for the decision, written in a manner calculated to be
understood by the claimant, as well as specific references to the pertinent
provisions of this Agreement and Assignment on which the decision is based. If a
copy of the decision is not so furnished to the claimant within such 60 days,
the claim will be deemed denied on review.

11. Cooperation. If the Policy is in the possession of either Employee-Owner or
Assignee-Owner, the party who has possession of the Policy will, upon notice and
request, forward the Policy without unreasonable delay to the Insurance Company,
if required by the Insurance Company for any Policy transaction or change.

 

10



--------------------------------------------------------------------------------

12. Insurance Company Action. The Insurance Company is hereby authorized to
recognize either Assignee-Owner or Employee-Owner’s claims to rights as defined
hereunder without investigating the reason for such action or the validity or
the amount of their respective interests hereunder. It is agreed that the
Insurance Company may pay benefits under the Policy either by separate checks to
the parties entitled thereto, or by a joint check. In either case,
Assignee-Owner and Employee-Owner agree that the benefits will be divided as
provided herein. The Insurance Company provides forms solely for the convenience
of its policyholders and their advisors and is not responsible for their legal
or tax validity or effect. The Insurance Company will not be responsible to
account for the actual premium contributions of the parties hereunder, but will
rely solely upon the written declaration of the parties in any distribution or
settlement of the Policy’s lifetime or death values. Any actions taken by the
Insurance Company in accordance with the Policy, any Policy endorsements and
this Agreement and Assignment will fully discharge it from all claims, suits and
demands of all persons.

13. Premium Notices. Premium notices are to be sent to both Employee-Owner and
Assignee-Owner.

 

11



--------------------------------------------------------------------------------

14. Miscellaneous. Employee-Owner authorizes Assignee-Owner to withhold in
accordance with applicable law from any cash compensation payable to him any
taxes required to be withheld by Assignee-Owner under federal, state or local
law as a result of any action contemplated by this Agreement and Assignment. In
the event cash compensation payable to Employee-Owner is not sufficient to cover
taxes required to be withheld by Assignee-Owner, Employee-Owner agrees to remit
to Assignee-Owner any taxes required to be withheld by Assignee-Owner under
federal, state or local law as a result of an action contemplated by this
Agreement and Assignment. The waiver by either party of, or breach of, any
provision of this Agreement and Assignment shall not operate or be construed as
a waiver of any subsequent breach hereof. This Agreement and Assignment is made
and entered into in Austin, Travis County, Texas, and shall be construed in
accordance with the laws of the State of Texas. This Agreement and Assignment
constitutes the entire agreement between the parties, and may be modified or
amended only by written documents signed by the parties hereto. In the event
that any provision or portion of this Agreement and Assignment shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement and Assignment shall remain in full force and
effect to the fullest extent permitted by law. This Agreement and Assignment has
been drafted by counsel for Assignee-Owner and Employee-Owner has been advised
to consult with his independent counsel concerning this Agreement and Assignment
and its tax effects. Assignee-Owner makes no

 

12



--------------------------------------------------------------------------------

representations whatsoever concerning the tax effects of this Agreement and
Assignment. This Agreement and Assignment will be interpreted fairly in
accordance with its terms and without any strict construction in favor of or
against either party. This Agreement and Assignment may be executed in a number
of counterparts, each of which shall be deemed to be an original and all of
which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the undersigned Employee-Owner and Assignee-Owner have
executed this Agreement and Assignment, in multiple counterparts, in Austin,
Texas, this 15th day of January, 1996, to be effective December 15, 1994.

 

    EMPLOYEE-OWNER:

/s/ Ann Claudette Jones

   

/s/ Wayne J. Overman

Witness     Wayne J. Overman     ASSIGNEE-OWNER:     Espey, Huston & Associates,
Inc.

/s/ Daisy Ethesington

    By:  

 

Witness       Corporate Secretary

 

13



--------------------------------------------------------------------------------

EXHIBIT “B”

This exhibit sets out the addresses of the parties for the purpose of complying
with the Premium Notice requirement as set out in Section 13 of the originally
executed Agreement And Assignment dated December 15,1994.

Policy No. 23-7925341

Post, Buckley, Schuh & Jernigan

Attn: A. White

2001 N.W. 107th Avenue

Miami, Florida 33172-2507

Wayne J. Overman

133 Spence Creek Lane

Murfreesboro, Tennessee 37128